Citation Nr: 1614295	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-26 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for renal cell carcinoma with left kidney removal, claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Redman, Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971.  His awards include the Vietnam Service Medal with two bronze service stars, the Republic of Vietnam Campaign Medal, and the Navy Achievement Medal with Combat "V".

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his August 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  A Board hearing was scheduled for March 2014, but the Veteran subsequently cancelled his hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

In March 2014, the Board issued a decision that denied service connection for renal cell carcinoma with left kidney removal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court issued an Order that granted a Joint Motion for Remand (JMR), which vacated the Board's decision denying service connection for renal cell carcinoma with left kidney removal and remanded the appeal back to the Board for action consistent with the JMR.  

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim and has been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In light of the JMR, additional development is necessary.   The JMR essentially directs that a remand is required in order to obtain an additional medical opinion which addresses whether the Veteran's renal carcinoma is related to Agent Orange exposure on a direct basis.  Specifically, the JMR indicates that the December 2010 VA examination, which was relied on by the Board in its March 2014 decision, was inadequate because the examiner's sole rationale for the negative opinion was that renal cell carcinoma is not a presumptive Agent Orange disease.  Therefore, a remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file to a VA oncologist to obtain an opinion on the Veteran's claim for service connection    for renal cancer.  If the specialist determines that an examination is needed to respond to the questions presented, one should be scheduled.  

After review of the claims file, the oncologist should provide an opinion as to whether it is at least as likely as   not (50 percent probability or greater) that the Veteran's renal cancer arose in service or is etiologically related to service, to include his exposure to Agent Orange/herbicides.  In rendering this opinion, the oncologist should address    the Veteran's risk factors for renal cancer and whether      his renal cancer manifested itself in an unusual manner.  While the oncologist is free to cite to studies by the National Institute of Health or any medical treatises in rendering the opinion, the examiner's rationale cannot rely solely on the fact that VA has not included renal cancer in list of Agent Orange presumptive conditions.  In other words, the Board needs an opinion as to the likelihood that this Veteran's renal cancer, without regard to the conditions VA recognizes as being due to Agent Orange, is nevertheless at least as likely as not related to his exposure to herbicides in Vietnam.    The examiner should provide a rationale for the opinion provided.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




